—In an action to recover damages for medical malpractice, the defendant appeals from an order of the Supreme Court, Kings County (Scholnick, J.), dated April 9, 1991, which denied its motion to dismiss the complaint.
Ordered that the order is reversed, on the law, with costs, and the motion is granted.
Since the plaintiff failed to seek a default judgment within one year, she was required to demonstrate the merits of her cause of action and an excuse for the delay (see, CPLR 3215 [c]; Manago v Giorlando, 143 AD2d 646). We find that the *707excuse proffered by the plaintiff for the delay was inadequate. Balletta, J. P., Eiber, O’Brien and Pizzuto, JJ., concur.